UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                              No. 96-60386


UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,

                                  versus

MELVIN HARRIS, also known as Melvin
Robinson; LARRY WASHINGTON, also
known as “Pretty Larry,”
                                                  Defendants-Appellants.

                            (consolidated with)


                              No. 96-60734


UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,

                                  versus

LARRY WASHINGTON,
                                                   Defendant-Appellant.

                            (consolidated with)


                              No. 96-60736
UNITED STATES OF AMERICA,
                                                                     Plaintiff-Appellee,

                                         versus

MELVIN HARRIS, also known as
Melvin Robinson,
                                                                  Defendant-Appellant.


                   Appeals from the United States District Court
                     for the Northern District of Mississippi
                                     (4:95-CR-133)

                                  September 8, 1997


Before POLITZ, Chief Judge, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

       In these consolidated cases Melvin Harris and Larry Washington appeal their

convictions after jury trial of conspiracy to distribute cocaine base and of the

substantive offense. They urge several bases for their appeals, including a claim

of insufficient evidence. Our review of the pertinent parts of the record in light of

the briefs and oral arguments of counsel reflects neither reversible error nor other

basis for reversal of the convictions of either defendant-appellant. Accordingly the


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                            2
convictions and sentences are AFFIRMED.




                                   3